In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-18-00031-CV

BIRCHMAN BAPTIST CHURCH,                  §    On Appeal from the 393rd District Court
Appellant


V.                                        §    of Denton County (14-10277-393)


SCARLETTE RAFFERTY ELLIOTT,
INDIVIDUALLY AND AS THE PERSONAL          §    November 21, 2018
REPRESENTATIVE OF THE ESTATE OF
SEAN CHRISTIAN RAFFERTY, AND
SEAN PAUL RAFFERTY, INDIVIDUALLY,
Appellees                                 §    Opinion by Justice Pittman


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.
      It is further ordered that Appellees Scarlette Rafferty Elliott, Individually and as

the Personal Representative of the Estate of Sean Christian Rafferty, and Sean Paul

Rafferty, Individually shall jointly and severally pay all of the costs of this appeal, for

which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By __/s/ Mark T. Pittman________________
                                           Justice Mark T. Pittman